IN THE COURT OF APPEALS OF IOWA

                                      No. 20-0878
                               Filed September 23, 2020


IN THE INTEREST OF J.H.,
Minor Child,

W.S., Father,
      Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Pottawattamie County, Charles D.

Fagan, District Associate Judge.



       A father appeals the juvenile court order transferring jurisdiction to the

probate court. AFFIRMED.



       Eric A. Checketts, Glenwood, for appellant father.

       Thomas J. Miller, Attorney General, and Toby J. Gordon, Assistant Attorney

General, for appellee State.

       Roberta J. Megel of the State Public Defender’s Office, Council Bluffs,

attorney for guardian C.M.

       Marti D. Nerenstone, Council Bluffs, attorney and guardian ad litem for

minor child.



       Considered by Bower, C.J., Doyle, J., and Vogel, S.J.*

       *Senior judge assigned by order pursuant to Iowa Code section 602.9206

(2020).
                                          2


VOGEL, Senior Judge.

       The father of J.H., born in 2009, appeals the child-in-need-of-assistance

(CINA) review order, which terminated the juvenile court’s jurisdiction and

transferred jurisdiction to the probate court for the establishment of a guardianship

for J.H. Because the father withdrew his participation in the proceedings and J.H.

is thriving in the home of C.M.1 with her two half-siblings, we affirm.

       J.H. came to the attention of the Iowa Department of Human Services

(DHS) in November 2019 on the report of violence in the home between her mother

and C.M., and again ten days later after her mother abandoned J.H. and her two

younger half-siblings. All three children were removed and soon placed with the

half-siblings’ aunt and uncle, where they remained for several months. In April

2020, after C.M. successfully participated in reunification services, he was granted

custody of his two children along with J.H. All three children remained in his care

for the remainder of these proceedings. A telephonic hearing was held on June 8,

after which the juvenile court ordered the custody of J.H. “remain with [C.M.]

pursuant to” the guardianship established in the probate case. The court further

ordered the termination of the juvenile court’s jurisdiction. The father appeals.

       We review CINA proceedings de novo. In re K.B., 753 N.W.2d 14, 15 (Iowa

2008). In reviewing the proceedings, we are not bound by the juvenile court’s fact

findings; however, we do give them weight. In re K.N., 625 N.W.2d 731, 733 (Iowa

2001). Our primary concern is the child’s best interests. In re J.S., 846 N.W.2d




1C.M. is the biological father of the two half-siblings. All three children have the
same biological mother.
                                          3


36, 40 (Iowa 2014).      CINA determinations must be based upon clear and

convincing evidence. Iowa Code § 232.96(2) (2020).

      At the time of removal, the father’s whereabouts were unknown. He was

soon located in the state of Virginia where he had been living for several years.

He participated telephonically in the January 8, 2020 CINA adjudicatory hearing.

Although he had not seen or had contact with J.H. since she was two months old,

he requested a home study be conducted on his home in Virginia pursuant to the

Interstate Compact on the Placement of Children (ICPC), which the court then

ordered. A caseworker with the Virginia Department of Social Services (DSS)

worked on the ICPC process from Virginia. After an initial home visit with the

father, the Virginia caseworker attempted to contact the father several times by

phone, leaving a voicemail and several text messages. Finally on March 19, the

father contacted the worker and stated he no longer wished to move forward with

the home study. In response, on March 24 the worker sent the father a letter

memorializing the situation and informing him his case was closed with the DSS.

The worker included his full name, office address, email address, and phone

number should the father need additional information. The ICPC status was

relayed back to the Iowa DHS worker.

      On April 23, C.M. requested a “Bridge Order and Guardianship” hearing be

set. The juvenile court then set the requested hearing for June 8 to coincide with

a previously set CINA review hearing. On April 30, all parties—including the

father—agreed to a “Waiver of Notice of Hearing, Waiver of Hearing, Consent to

Entry of Order.” With the waivers on file, the juvenile court then ordered J.H. (and

the other children) be placed with C.M.
                                           4


       But on May 9, the father sought to reengage in the case by moving to have

the June 8 hearing on the proposed guardianship continued, claiming a

“misunderstanding and miscommunication with the Virginia [caseworker].” After

reviewing the motion and the resistances filed by the State and by C.M., the

juvenile court denied the motion.

       The father asserts the State failed to present clear and convincing evidence

that reasonable reunification efforts were employed and, therefore, transferring

jurisdiction to probate court was unwarranted. The father acknowledged he had

no contact with J.H. since she was two months old but blamed others for keeping

him out of J.H.’s life for the past ten years.

       At the June 8 hearing, the father testified he “didn’t even know [J.H.] was

placed with [C.M.] until after [C.M.] told [him]. No letters, no e-mails, no nothing.”

However, on cross-examination he was read some correspondence from his

attorney to the other attorneys in the case that stated, “I just spoke with my client.

We are in agreement with” signing the April 30 waiver. After the close of the

evidence, the father’s attorney made a professional statement that he explained

the situation to the father and had his consent to proceed with the April 30 waiver.

The juvenile court accepted the attorney’s statement and found, “After hearing the

testimony and looking over the documents, I think that there was a valid waiver of

these children into [C.M.’s] care, custody, and control.”

       In addition, the correspondence from the Virginia caseworker to the Iowa

caseworker detailing his interaction with the father was admitted into evidence.

Also admitted was the letter from the Virginia caseworker to the father that stated

in part:
                                            5


         On Friday, March 19, 2020, you made contact with [this] case worker
         and stated that you no longer wanted to move forward with the home
         study process due to not being able to keep taking time off from work.
                Today, this letter is to notify you that your case has been
         closed with [the DSS] at this time.
                Please contact me if additional information is needed at
         [phone number and email address].

The father made no attempt to contact this worker to follow up with “additional

information.” During direct examination at the hearing, the father was asked if he

told the Virginia caseworker he wanted to cancel the home study, and the father

answered, “Yes because I couldn’t afford to keep missing work if he wasn’t going

to show up.” Yet the Virginia caseworker provided no indication of any scheduling

difficulty or missed appointment time, instead mentioning only noncompliance by

the father after multiple attempts by the worker to contact him. The juvenile court

found:

         As of March, [the father] was more than well aware this matter was—
         had been canceled, and he should have sought at that time to
         reinitiate an ICPC but waited until shortly before this hearing.
                 I think that he put himself in the position that he’s in and that
         ICPC not getting completed. I do not think that it is appropriate to
         wait further at this time. I believe the [Virginia caseworker’s] letter
         written out in March was ample opportunity. A new one should have
         been started, but he didn’t do that.

         Moreover, it was not just the father’s halting the home study that shed doubt

on his commitment to establishing a relationship and parenting J.H. but also his

inconsistent efforts to maintain phone contact with J.H. DHS was assisting J.H.

with weekly phone calls, but the father began missing calls around January 2020

and completely stopped the calls in March. Ultimately, the juvenile court concurred

with DHS’s conclusion that the father was simply too inconsistent in his attempts

to rebuild his relationship with J.H. and concluded, “I’m going to grant the
                                           6


guardianship of [J.H.] with [C.M.]. [The father’s] recourse will be in [probate] court

under the court’s jurisdiction of that guardianship.” Such authority is a proper

resolution under Iowa Code section 232.104(2)(d)(1) (authorizing the juvenile court

to “[t]ransfer guardianship and custody of the child to a suitable person” after a

permanency hearing).

       Next, the father briefly mentions that it is not in J.H.’s best interests to have

jurisdiction transferred to the probate court. As DHS reported, J.H. “thinks of [C.M.]

as her dad.” Further, the DHS worker testified J.H. is bonded to her half-siblings,

wants to stay with them and with C.M., and is thriving in C.M.’s home. Upon our

de novo review, we agree with the juvenile court’s transfer of jurisdiction to allow

the probate court to handle this case under its jurisdiction.

       AFFIRMED.